Name: 74/326/EEC: Council Decision of 27 June 1974 on the extension of the responsibilities of the Mines Safety and Health Commission to all mineral-extracting industries
 Type: Decision
 Subject Matter: organisation of work and working conditions;  coal and mining industries;  health
 Date Published: 1974-07-09

 Avis juridique important|31974D032674/326/EEC: Council Decision of 27 June 1974 on the extension of the responsibilities of the Mines Safety and Health Commission to all mineral-extracting industries Official Journal L 185 , 09/07/1974 P. 0018 - 0019 Finnish special edition: Chapter 5 Volume 1 P. 0178 Greek special edition: Chapter 05 Volume 2 P. 0032 Swedish special edition: Chapter 5 Volume 1 P. 0178 Spanish special edition: Chapter 05 Volume 2 P. 0030 Portuguese special edition Chapter 05 Volume 2 P. 0030 COUNCIL DECISION of 27 June 1974 on the extension of the responsibilities of the Mines Safety and Health Commission to all mineral-extracting industries (74/326/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 145 thereof; Having regard to the draft of the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas the representatives of the Governments of the Member States meeting within the special Council of Ministers, by Decision of 9 and 10 May 1957, set up a Mines Safety and Health Commission whose terms of reference as laid down by Decision of 9 July 1957 (2) of the representatives of the Governments of the Member States meeting within the Special Council of Ministers, amended by Decision of 11 March 1965 (3) are to follow developments in safety and in the prevention of occupational risks to health in coal mines and to draw up proposals appropriate for the improvement of safety and health in coal mines; Whereas this body has proved to be an effective and suitable instrument for safeguarding the health and safety of workers in coal mines; Whereas problems of safety similar to those in coal mines also exist in other mineral-extracting industries; Whereas the prevention of occupational accidents and diseases, as well as occupational hygiene, are among the objectives of the Treaty establishing the European Economic Community; Whereas the Council resolution of 21 January 1974 (4) concerning a social action programme envisages an action programme for workers which aims inter alia at improvement in safety and health conditions at work; Whereas the Safety and Health Commission should be assigned the task of extending to all mineral-extracting industries the preventive action which has hitherto been confined to coal mines; Whereas the representatives of the Governments of the Member States meeting within the Council agreed to assign this task to the Safety and Health Commission, HAS DECIDED AS FOLLOWS: Article 1 1. Preventive action against risks of accident and occupational risks to the safety and health of workers in all mineral-extracting industries except simple excavation, excluding the protection of the health of workers against the dangers arising from ionizing radiations which is subject to special regulations pursuant to the Treaty establishing the European Atomic Energy Community shall be the responsibility of the Mines Safety and Health Commission within the terms of reference laid down by Decision of 11 March 1965 of the representatives of the Governments of the Member States meeting within the special Council of Ministers. 2. Mineral-extracting industries shall be taken to mean the activities of prospecting and of extraction in the strict sense of the word as well as of preparation of extracted materials for sale (crushing, screening, washing), but not the processing of such extracted materials. 3. Simple excavation shall be taken to mean work whose purpose is not the extraction of materials for use. (1)OJ No C 40, 8.4.1974, p. 64. (2)OJ No 28, 31.8.1957, p. 487/57. (3)OJ No 46, 22.3.1965, p. 698/65. (4)OJ No C 13, 12.2.1974, p. 1. Article 2 1. This Decision shall enter into force on the fifth day following its publication in the Official Journal of the European Communities. 2. It shall apply: - to the underground activities of the mineral-extracting industries : as from the day laid down in paragraph 1; - to the other activities of the mineral-extracting industries : as from 1 January 1976. Done at Luxembourg, 27 June 1974. For the Council The President K. GSCHEIDLE